Exhibit 10.112

 

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED SERIES 2009-VFN

INDENTURE SUPPLEMENT

 

This FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED SERIES 2009-VFN INDENTURE
SUPPLEMENT, dated as of February 1, 2019 (this “Amendment”), is made between
World Financial Network Credit Card Master Note Trust, as Issuer (the “Issuer”),
and MUFG Union Bank, N.A. (“MUFG”), formerly known as Union Bank, N.A., as
successor in interest to The Bank of New York Mellon Trust Company, N.A.,
formerly known as The Bank of New York Trust Company, N.A., as Indenture Trustee
(in such capacity, the “Indenture Trustee”) under the Master Indenture, dated as
of August 1, 2001 (as further amended from time to time prior to the date
hereof, the “Master Indenture”), between the Issuer and the Indenture Trustee,
to the Fourth Amended and Restated Series 2009-VFN Indenture Supplement, dated
as of February 28, 2014 (as further amended from time to time prior to the date
hereof, the “Indenture Supplement” and together with the Master Indenture, the
“Indenture”), between the Issuer and the Indenture Trustee, and acknowledged and
accepted by all of the Class A Noteholders and WFN Credit Company, LLC, as
Transferor and as sole Class M Noteholder, Class B Noteholder and Class C
Noteholder.  Capitalized terms used and not otherwise defined in this Amendment
are used as defined in the Indenture.

 

Background

 

A.     The Issuer and the Indenture Trustee have previously entered into the
Indenture Supplement to create and designate a Series of Notes.

 

B.     The Issuer and the Indenture Trustee wish to amend such Indenture
Supplement, as set out in this Amendment.

 

C.     (i) The Transferor is the sole owner of the Class M Notes, the Class B
Notes and the Class C Notes, in each case purchased pursuant to the respective
Note Purchase Agreements, and (ii) the Class A Noteholders are the sole owners
of the Class A Notes purchased pursuant to the respective Class A Note Purchase
Agreement.

 

D.     Pursuant to the Indenture Supplement, the Class A Notes were issued to
each Administrative Agent and the Class M Notes, the Class B Notes and the Class
C Notes were issued to the Transferor.

 

E.     Subject to the satisfaction of the conditions precedent specified in
paragraph 3(a) below, the Class A Noteholders and the Transferor, as Class M
Noteholder, Class B Noteholder and Class C Noteholder, are willing to, and by
their countersignature below, do hereby, consent to this Amendment.

 

Agreement

 

1.     Amendments to the Indenture Supplement.

 

(a)     Section 2.1 of the Indenture Supplement is hereby amended by modifying
the definition of “Allocation Percentage” by (i) deleting the phrase “and
Default Amounts” where it appears in clause (a)(i) thereof and (ii) replacing
the phrase “Finance Charge Collections, Principal Collections or Default
Amounts” where it appears in clause (b) thereof with the phrase “Finance Charge
Collections or Principal Collections”.





 

 

 

 

 

Fifth Amendment

 

--------------------------------------------------------------------------------

 



(b)     Section 2.1 of the Indenture Supplement is hereby amended by amending
and restating the definition of “Investor Default Amount” in its entirety to
read as follows:

 

“Investor Default Amount” means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Investor
Default Allocation Percentage for the Monthly Period in which such Account
became a Defaulted Account.

 

(c)     Section 2.1 of the Indenture Supplement is hereby amended by inserting
the following definitions in appropriate alphabetical order:

 

“Investor Default Allocation Percentage” means, with respect to any Monthly
Period, the percentage equivalent of a fraction:

 

(a)     the numerator of which shall be equal to the Weighted Average Collateral
Amount for such Monthly Period; and

 

(b)     the denominator of which shall be equal to the Weighted Average
Allocation Percentage Denominator for such Monthly Period.

 

“Weighted Average Allocation Percentage Denominator” means, for any Monthly
Period, the quotient of (a) the summation of the amount determined in accordance
with paragraph (b) of the definition of “Allocation Percentage” set forth in
this Section 2.1 (including the proviso thereto) as of each day in that Monthly
Period, divided by (b) the number of days in that Monthly Period.

 

2.     Consent.  Subject to the satisfaction of the conditions precedent
specified in Section 3 below, the Class A Noteholders and the Transferor, as
Class M Noteholder, Class B Noteholder and Class C Noteholder, each hereby
consent to this Amendment.

 

3.     Conditions to Effectiveness; Binding Effect; Ratification.  (a)  This
Amendment shall become effective, as of the date first set forth above, when (i)
counterparts hereof shall have been executed and delivered by the parties hereto
and (ii) each of the conditions precedent described in Section 10.2 of the
Master Indenture has been satisfied, and thereafter shall be binding on the
parties hereto and their respective successors and assigns.

 

(b)     On and after the execution and delivery hereof,  this Amendment shall be
a part of the Indenture Supplement and each reference in the Indenture
Supplement to “this Indenture Supplement” or “hereof”,  “hereunder” or words of
like import, and each reference in any other Transaction Document to the
Indenture Supplement shall mean and be a reference to the Indenture Supplement
as amended hereby.

 

(c)     Except as expressly amended hereby, the Indenture Supplement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto (including the Class A Noteholders, the Class M Noteholders, the
Class B Noteholders and the Class C Noteholders).





2

Fifth Amendment

--------------------------------------------------------------------------------

 



4.     Miscellaneous.  (a)  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.

 

(b)     Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

 

(c)     This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement.

 

(d)     The Indenture Trustee shall not be responsible for the validity or
sufficiency of this Amendment nor for the recitals herein.

 

5.     Limitation on Liability.  It is expressly understood and agreed by the
parties that (a) this document is executed and delivered by U.S. Bank Trust
National Association, not individually or personally, but solely as Owner
Trustee, in the exercise of the powers and authority conferred and vested in it,
pursuant to the Trust Agreement, (b) each of the representations, undertakings
and agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose for binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (d) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Amendment or any other related
documents.

 

[ REMAINDER OF PAGE INTENTIONALLY BLANK ]

 

 

 

 



3

Fifth Amendment

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

WORLD FINANCIAL NETWORK CREDIT

CARD MASTER NOTE TRUST, as Issuer

 

 

 

By:  U.S. Bank Trust National Association, not in

its individual capacity, but solely as Owner Trustee

 

 

 

By:    /s/ Mirtza J. Escobar

 

Name:   Mirtza J. Escobar

 

Title:    Vice President

 

 

 

 

 

 

 

 

 

MUFG UNION BANK, N.A., as Indenture Trustee

 

 

 

By: /s/ Marion Zinowski

 

Name:   Marion Zinowski

 

Title: Vice President

 

 

Acknowledged and Accepted:

 

COMENITY BANK,

  as Servicer

 

By:    /s/ Randy J. Redcay

      Name:  Randy J. Redcay

      Title:  Chief Financial Officer 

 

 

 

WFN CREDIT COMPANY, LLC

  as Transferor and as sole Class M Noteholder,

  Class B Noteholder and Class C Noteholder

 

By:    /s/ Michael Blackham 

      Name:  Michael Blackham

      Title:  Treasurer 

 





 

 

 

 

 

S-1

Fifth Amendment

 

--------------------------------------------------------------------------------

 



 

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK BRANCH,

as Committed Purchaser

 

 

 

By:    /s/ Robert Castro

 

Name:   Robert Castro

 

Title:    Authorized Signatory

 

 

 

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK BRANCH,

as Administrative Agent

 

 

 

By: /s/ Robert Castro

 

Name:   Robert Castro

 

Title: Authorized Signatory

 





 

S-2

Fifth Amendment

 

--------------------------------------------------------------------------------

 



 

 

JUPITER SECURITIZATION COMPANY LLC,

as Conduit Purchaser

 

 

 

By:  JPMorgan Chase Bank, N.A., 

as attorney-in-fact

 

 

 

By: /s/ Gareth Morgan

 

Name:   Gareth Morgan

 

Title:    Executive Director

 

 

 

 

 

 

 

 

 

JUPITER SECURITIZATION COMPANY LLC, 

as Committed Purchaser

 

 

 

By:  JPMorgan Chase Bank, N.A., 

as attorney-in-fact

 

 

 

By:    /s/ Gareth Morgan

 

Name:   Gareth Morgan

 

Title:    Executive Director

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., 

as Administrative Agent

 

 

 

By:    /s/ Gareth Morgan

 

Name:   Gareth Morgan

 

Title:    Executive Director

 

 





 

S-3

Fifth Amendment

 

--------------------------------------------------------------------------------

 



 

 

OLD LINE FUNDING, LLC, 

as Conduit Purchaser

 

 

 

By:  Royal Bank of Canada, 

as attorney-in-fact

 

 

 

By:    /s/ Thomas C. Dean

 

Name:   Thomas C. Dean

 

Title:    Authorized Signatory

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

as Committed Purchaser

 

 

 

By: /s/ Thomas C. Dean

 

Name:   Thomas C. Dean

 

Title: Authorized Signatory

 

 

 

By: /s/ Karen E. Stone

 

Name:   Karen E. Stone

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, 

as Administrative Agent and Lead Agent

 

 

 

By: /s/ Thomas C. Dean

 

Name:   Thomas C. Dean

 

Title: Authorized Signatory

 

 

 

By: /s/ Karen E. Stone

 

Name:   Karen E. Stone

 

Title: Authorized Signatory

 

 





 

S-4

Fifth Amendment

 

--------------------------------------------------------------------------------

 



 

 

WELLS FARGO BANK, 

NATIONAL ASSOCIATION,

as a Committed Purchaser

 

 

 

By:    /s/ Brian Grushkin

 

Name:   Brian Grushkin

 

Title:    Director

 

 

 

 

 

 

 

 

 

WELLS FARGO SECURITIES, LLC,

as Administrative Agent

 

 

 

By: /s/ Brian Grushkin

 

Name:   Brian Grushkin

 

Title: Director

 

 

S-5

Fifth Amendment

 

--------------------------------------------------------------------------------